CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered. Claims 1-20 are presented for examination. 

Allowable Subject Matter

2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 11 and 20, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Hourunranta teaches sending a base layer video image set at a lower resolution and bitrate, in order to reduce the demand on network and/or other processing resources. An enhancement layer video image set associated with a viewport is received with a higher resolution and bit rate. A panoramic view is generated by combining tiles within a panoramic video at a higher resolution than that 
The prior art of Gruneberg teaches a stream multiplexer and a stream demultiplexer for broadcast streaming of panoramic video for interactive clients. The transmitter comprises a stream multiplexer that combines different spatial segments of a video picture of the video stream into substreams. The receiver comprises a stream demultiplexer that selectively extracts the separate substreams from the group of separate substreams. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“A method for generating a video signal representing a temporally-varying scene having a plurality of scene-regions, comprising: 
receiving, with a controller, a first segment of a video stream corresponding to a first scene-region of the plurality of scene-regions during a current playback-time interval; 
receiving, with the controller, a second segment corresponding to a second scene-region within the first scene-region; 
selecting, with the controller, one of either a composite metadata or an interpolated metadata based on a difference between consecutive metadata exceeding a threshold; 
modifying, with the controller, the first video segment with the selected one of the composite metadata or the interpolated metadata; 
generating, with the controller, a combined signal by combining the first segment and the second segment, the combined signal including data corresponding to the first scene-region at a first image resolution and data corresponding to the second scene-region at a second image resolution different from the first image resolution; and 
transmitting, with the controller and after combining the first segment and the second segment, the combined signal to a display device that displays the temporally-varying scene represented by the combined signal “.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 2, 2022